Citation Nr: 1417356	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  06-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia prior to February 28, 2011 and in excess of 20 percent from February 28, 2011 to January 11, 2013. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to December 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) from a June 2005 rating decision issued in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for fibromyalgia and assigned a 10 percent disability rating.  The Veteran's claims folder was subsequently forwarded to the RO in St. Petersburg, Florida. 

The appeal was previously remanded to the RO in October 2010 and in December 2012 for further development.  The Board also assumed jurisdiction of a TDIU claim found inferred by the evidence in the October 2010 rating pursuant to the decision of the Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), remanding this issue to the RO for further due process matters regarding this issue. 

While this matter was pending on remand, the RO in a January 2013 decision awarded a 40 percent rating for fibromyalgia, effective from January 11, 2013, which is the maximum schedular evaluation and a complete award of the benefit sought.  Thereafter the RO adjudicated the portion of this increased rating claim, entitlement to a rating in excess of 10 percent for the fibromyalgia prior to February 28, 2011 in a February 2013 supplemental statement of the case (SSOC).  The RO also adjudicated the TDIU matter to include extraschedular consideration in a May 2013 SSOC. However it failed to adjudicate whether a rating in excess of 20 percent from February 28, 2011 to January 11, 2013 is warranted, thereby creating a due process deficiency that was addressed by the Board in a third remand dated in July 2013.  The July 2013 remand also pointed out deficiencies in the development of the evidence pertaining to the TDIU matter, and directed the RO to address such deficiencies. The requested actions have been completed and this matter is returned to the Board for further consideration. 



FINDINGS OF FACT

1.  Throughout the pendency of the appeal up until January 11, 2013, the Veteran's fibromyalgia more closely resembles symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  It has not been manifested by widespread musculoskeletal pain and tender points that are nearly constant and refractory to therapy. 

2.  The Veteran's service-connected disabilities of fibromyalgia and mood disorder associated with fibromyalgia have not precluded her from securing and following a substantially gainful occupation at any time during the claims period.


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent disability rating, but no higher, for fibromyalgia have been met for the period prior to January 11, 2013. 38 U.S.C.A. §§ 1155  (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1-14, 4.71a, Diagnostic Code 5025 (2013).

2.  The criteria for an award of TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

The appeal for a higher initial rating for fibromyalgia arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding the TDIU claim, the Board remanded this inferred claim to the RO in October 2010, in part that adequate notice was sent about the evidence required to substantiate a TDIU claim.  Subsequently such notice pertaining to the TDIU claim was sent to the Veteran in a November 2010 letter that additionally provided notice pursuant to the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), holding that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) .

VA obtained all of the Veteran's service treatment records as well as identified relevant post-service VA treatment records. The Veteran was provided with multiple VA examinations.  The May 2005, February 2011, January 2013, September 2013 VA examination reports are adequate for the purposes of adjudication.  There is no indication that the service-connected disabilities on appeal have worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403   (1997).

Additionally, in October 2010, December 2012 and July 2013, the Board remanded the claims, in part, to obtain an extraschedular opinion, with 2 such opinions obtained in July 2012 and in May 2013.  While the Board in July 2013 determined that such opinions did not include review of the complete record, and directed further extraschedular opinion be obtained, this was only to be ordered if the scheduler criteria for TDIU was not met under 38 C.F.R. § 4.16a.  As such criteria has been met, the need for further extraschedular opinion is rendered moot.  

The appeal is thus ready to be considered on the merits.

II. Legal Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126   (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 1990).

A. Fibromyalgia

The issue at question is whether the Veteran is entitled to an increased rating for fibromyalgia for the time prior to January 11, 2013.  The Veteran's fibromyalgia is currently evaluated as 10 percent disabling under Diagnostic Code 5025 from the initial grant to February 28, 2011 and 20 percent disabling thereafter to January 11, 2013.

Pursuant to Diagnostic Code 5025, fibromyalgia is rated as 10 percent disabling when continuous medication is required for control.  A 20 percent rating is assigned when it is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating is assigned when there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: that are constant, or nearly so, and refractory to therapy. A note under Diagnostic Code 5025 states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

While one requisite applies to all levels of the evaluation criteria (i.e., widespread musculoskeletal pain and tender points with associated symptoms), the level of disability is additionally based on the frequency of the symptoms, response to therapy and requirement for medication. 

Service treatment records reflect that the Veteran was diagnosed with fibromyalgia in May 2004 following intensive workup for symptoms that began as back pain that began during basic training that worsened when wearing a rucksack, with a sharp, shooting pain that expanded to involve all four extremities.  She was granted service connection for this disorder in a June 2005 rating decision and has appealed the initial rating assigned for this disorder.  

The report of a May 2005 VA examination that addressed her fibromyalgia symptoms noted the history of onset of this condition in service, starting as back pain which consisted of sharp stabbing pains from the base of the skull which would travel all the way down to the lower spine in the lumbosacral area.   She would also experience knife-like, shooting pain into all four extremities at different times.  Following a great deal of work-up, she was diagnosed in service with fibromyalgia based basis on the pain distribution and the trigger point areas that were found.  Physical therapy (PT) was never really very beneficial and pain clinic treatment did not go any further than oral medication.  She never took any narcotics.  A history of issues with iron deficiency anemia was also noted as complicating her medical picture.  

The May 2005 examiner noted the following findings during her period of treatment for fibromyalgia:  She has had no GI complaints other than frequent nausea either from the medications or the amount of pain.   She has had no swallowing difficulties.  She has some frequency of urination and nocturia times two but no incontinence of urine or bowels.  Her weight has remained stable throughout this period of time.  There has been no eye symptoms present She does note that on speaking for long periods of time on the telephone or in person that the voice will become somewhat weak and never to the point of losing it and she has noted only a transient numbness of her right lower leg that lasted for a number of days.  Since she has been discharged this has not occurred.   

She was noted to be working as a food server in a restaurant presently.  She frequently worked a double shift during the week.  The amount of time spent on her feet at work was substantial, and her duties included carrying food trays for two tables, and bending to remove and clean tables.  Such activities constantly produced back pain and spasms as well as pain in both arms and legs.  Despite this she rarely missed any time from work.  She maintained an active life regarding work however very little as far as any type of social activities.  The fatigue factor and the pain factor were present at all times and would increase markedly with the shooting pains and the back pain that was almost always present and was severely  exacerbated at times with activity.  

Physical examination revealed that her gait was very normal and brisk.  Examination of her neurological status pertaining to her speech and facial expressions were normal, as was examination of her eyes and throat.  No abnormalities of the skin, cardiovascular system or the abdomen were noted.   Neurologically there were no pathologic reflexes present and she had equal strength bilaterally in the arms and in the legs.  The muscle development and strength were equal bilaterally in the arms and in the legs.  There was no difference to sensory perception either right or left side in the lower extremities at this time nor in the upper extremities Vibratory sense was also intact Her gait was normal There was no clumsiness of activity The heel--to-toe walking was normal.  There were no fasciculation's present.  There was no point trigger areas palpated.  Her general perception of touch was that it seemed especially along the spine it was extra sensitive and even though the touch was not heavy it felt to her heavier than it actually was.  The diagnosis was deemed compatible with fibromyalgia with chronic pain component currently under no treatment.  

The report of a May 2005 VA psychiatric examination disclosed complaints about fibromyalgia symptoms of her arms become numb as well as her legs.  She had pain in her extremities and back.   She also reported being always tired but said "I work a lot so that might be it too."   She reported that she was currently working at a restaurant setting tables and worked about 40 hours per week.   On mental status examination, the veteran was alert and fully oriented, and findings were generally unremarkable for any evidence of psychosis, cognitive issues, or any other major psychiatric manifestations.  She did report daily depression, citing her boyfriend moving away as the reason and indicated that she did not feel depression when she was busy at work, and was able to distract herself.  She reported sleep difficulties during the last couple of weeks and attributed this to the problems with her boyfriend.  She said that her energy is poor which is normal for her since she developed fibromyalgia.  She said she is usually tired because of the back pain.  No psychiatric disorder was diagnosed at the time other than a partner relational problem.  Aside from issues surrounding her boyfriend leaving, she appeared to be functioning relatively well as she tried to cope with her fibromyalgia.  

VA records from 2005 to 2006 reveal that the Veteran was seen in September 2005 to establish care, with a history of being medically discharged from active service in December 2004.  Her chief complaints were of sharp, shooting pains in her arms, thighs and upper back.  She was noted to be applying for Vocational Rehabilitation services, and brought a form for the doctor to fill out regarding work restrictions.  She noted that she had tried multiple medications for fibromyalgia, including analgesics, anti-inflammatories and anticonvulsants.  Nothing helped.  She also reported urinary frequencies and irregular menses.  Occupationally, she expressed a desire to have a career in film editing, but was presently working part time as a cocktail waitress.  Mental status examination revealed occasional episodes of depression related to her limitations, and insomnia related to her pain.  No other significant mental status findings were reported.  Physical examination was negative for evidence of focal deficits or trigger points in the back or occipital area.  Still she was assessed with fibromyalgia per her report.  The physician filled out forms for Vocational Rehab but pointed out the he only had seen her once and no rheumatology records were available.  The doctor noted that she reported being able to do just about any activity but needed frequent rest periods in order to accommodate her episodes of sharp, shooting pain.  She stated that she needed to have a sedentary occupation.  Other records from September 2005 included a physical therapy note that noted the Veteran's last grade completed was 12th grade.  A social work note from the same month indicated that she had worked for a while after service as a "food runner" but found it too painful to do this.  She currently worked 4-5 hours a week in a nightclub.  

An October 2005 record revealed the Veteran to complain of waking up with severe pain in the upper to mid back and being unable to move around without severe pain.  She indicated that she would go to the local emergency room as she could not drive to the VA.  A November 2005 record reported her as having pain in her back, and was in bed all day.  She requested a referral to rheumatology or chiropractics.  

A December 2005 occupational therapy note indicated that she was referred for a functional capacity evaluation but gave an unreliable effort.  She demonstrated a lack of effort on several tests and also demonstrated a lack of motor recruitment and speed on active movement that did not relate to her diagnosis or pain areas.  She was described as having demonstrated abilities that meet specified job demands in walking, carrying 10 pounds, pushing and pulling a cart with 40 pounds, stooping, crouching, kneeling, immediate reaching with both arms, standing and sitting.  She did not meet the job demand categories of high lift, mid lift, low lift, full lift and carrying 20 pounds.  It was determined that her pain perception and behaviors would most likely interfere with any school or job placement, so it was recommended that she be referred to a chronic pain management program at the Tampa VA.  It was also recommended that she continue with Voc Rehab to address realistic vocational goals.  Her pain perception would probably interfere with school completion and job placement.  It was recommended that she consider sedentary jobs to assist with coping skills during her integration into the work force. 

A December 2005 physical therapy consult note discussed the Veteran's difficulties with locomotion and movement.  She had difficulty with community and work activities.  Her pain was at an 8/10 level and she reported her activities were very limited including, ambulation and endurance.  She was helped by the Jacuzzi and warm pool.  Mental status examination revealed she was fully oriented.  Testing was impaired by her complaints of pain on any resistance activity, such as pushing, pulling or lifting.  She had a full range of motion in her spine and in all extremities except her hamstrings were limited to 60 degrees bilaterally.  Findings on palpation, pattern of movement and balance were all normal.  She did report impaired sensation in the form of shooting pain in her arms, legs and back.  She had normal posture and transferred without difficulty.  Her gait was normal but she needed to rest frequently while ambulating.  The assessment summary recited the general findings of pain rated at 8/10 in the generalized body.  She reported pain was elevated by activities such as painting her house, spending the day at Disney World and water aerobics.  She had excellent flexibility except for hamstrings.  Therapy and exercise options were discussed and she was recommended to start all activities at a low level and then work up to her desired activity level.  She was noted to not desire medications.  

A January 2006 follow-up revealed complaints of upper back pain, for which she took no medication.  The pain was at a 6/10 level, and usually was at a 7/10 level.  The pain affected her sleep, appetite, daily activities, physical activities, walking, mood, social life and employment.  Triggers included lifting, standing, walking and stress.  Lying down and massage provided partial relief.  An ambulatory clinic note from the same month revealed her to discuss her frustrations with limitations on activities from her fibromyalgia.  She reported that the pain could be gone for hours and then come back suddenly in her back or arms, causing her to have to sit down or dropping to the ground.  She also reported feeling chronically fatigued.  She gave a history of sleeping with Trazadone which made her sluggish during the day.  Motrin did not help.  She complained that her home exercises did not help the pain.  Examination revealed full range of motion of her back.  Musculoskeletal examination was significant for tender points bilaterally at the occipital, anterior cervical muscles, clavicles, upper and lower back, SI joints and anterior thighs.  The assessment was fibromyalgia.  

Other records from January 2006 included a pain consult which revealed complaints of generalized body pain in the muscles and joints since April 2004 after extensive physical activity in the military.  Her back pain was constant, while pain in other areas were intermittent.  She had no current treatment.  Examination revealed a full range of motion of the spine, but there were tender points found in the back, shoulder and trapezius.  The diagnosis continued to be fibromyalgia.  A follow-up the same month revealed the current pain to be 7/10 with the usual level at 6/10.  This interfered with mobility and the primary location was in the low back, shoulder and upper back.  The pain was chronic in duration since April 2004.  Triggers included lifting, standing, walking and stress.  Relief came from chiropractic treatment, heat, lying down and massage.  Other locations involved with pain included the arm, leg, low back, neck and shoulder.  She was also seen in consult for admission into pain rehabilitation clinic in January 2006 but on evaluation, she reported being unable to participate in an inpatient program because of conflicts with her college schedule.  Therefore admission into this program was not recommended.  

VA records from February 2006 reveal that the Veteran was seen in rheumatology consult for a history of fibromyalgia, with reports of sharp pain at a 10/10 level throughout the back, as well as severe stabbing pain in both hands.  This was intermittent, lasting from a few seconds to 5 minutes.  Stress made it worse.  There were no alleviating factors.  She indicated that if the pain hit while she was doing physical activity she could not continue.  She had minimal improvement with chiropractic treatment.  She indicated she was so limited from pain that she could not work.  Treatment included NSAIDS and muscle relaxers without relief.  On review of systems she had fatigue, but denied depression.  On examination she was alert and oriented.  Multiple trigger points were palpated on the extremities.  The impression was fibromyalgia/back pain.  Further testing and work-up was recommended.  She was noted to also have a diagnosis of anemia which may explain her fatigue complaints.

Records from the rest of 2006 primarily deal with other medical issues besides fibromyalgia.  However the records from March 2006 address new complaints of bilateral knee pain that was intermittent and of 2 months duration.  A history of fibromyalgia noted.  She also continued to report generalized muscle pain usually of 6/10 intensity, with the location of other pain in her neck.  On follow-up for her knee pain the same month, she was noted to have no difficulty getting on and off the exam table and the knees had no evidence of swelling or crepitus.  A rheumatology consult was ordered.  She declined knee X-rays.  None of the records addressing the knee problems clearly indicated whether these problems were symptoms of fibromyalgia versus another medical condition.  Other records from March 2006 addressed treatment for a generalized rash over her body, with notations that she was attending school for dog grooming.  

The report of a February 2011 VA examination noted the Veteran's history of being diagnosed with fibromyalgia while in service in 2004.  She described it as something she kind of lives with and has not seen a doctor and did not take anything for it.   The Veteran reported that she had not taken medication since she has been either pregnant or nursing.  Her current symptoms were of her back always hurting and getting stabbing pain all over her body.  She complained of being unable to push a stroller for more than 2 minutes at a time, and reported that she wakes up tired all the time.  She also had numbness in her arms sometimes.  She had a 3 year old and a 1 year old at home and also worked part time as a dog groomer.  The course since onset was stable, and she had no current treatments.  Her course since onset was stable.  Her symptoms included unexplained fatigue, sleep disturbance and musculoskeletal symptoms.  The symptoms were neither constant nor nearly so, but rather were episodic.  They were present more than a 3rd of the time.  Precipitation factors included overexertion.  There were no alleviating factors.  The symptoms were located on the back and neck.  On physical examination, tender points were located at the anterior aspect of the intertransverse spaces at C5-C7 and at the trapezius at the midpoint at the upper border, both on the left and right sides.  Other significant findings were of trigger points of the lower back.  The diagnosis was fibromyalgia.  

Occupationally, the Veteran was employed part time for 10 years as a dog groomer.  There was no time lost from work and no significant occupational effect.   The effects on activities of daily living were mild on chores, shopping and recreation, and moderate on sports and exercise.  There were no restrictions of travel, feeding, bathing, toileting, dressing, and grooming.  The examiner opined that she could obtain and maintain employment as she was currently employed as a dog groomer.  Further new medical evidence was needed to fully appreciate the severity of the Veteran's fibromyalgia.  

VA treatment records from 2011 to 2012 addressed symptoms from her fibromyalgia and psychiatric disorder.  A March 2011 primary care nursing note indicated that her pain score was a 7, primarily located in the back and shoulders.  The pain was described as sharp, shooting and sore.  Usually the pain was a 6/10 level.  The pain affected her sleep, daily activities, physical activities, mood and walking.  There were no triggers or relief factors identified.  She had no gait or balance problems, or risks of falls.  She was noted to be alert and fully oriented.  She used no assistive devices.  Similar complaints were reported in September 2011, when she was seen for generalized joint and muscle pain.  This was described as aching, with a usual severity of 8/10.  The same effects of pain were reported, along with social life and emotions described as also affected.  Mental status was unchanged from March 2011 and her depression screen was negative.  Functionally she was noted to bathe herself unassisted or only needed help with one single part of the body.  She transferred from the chair to bed unassisted and controlled her bowel and bladder.  She fed herself unassisted.  

In March 2012, the Veteran was seen for mental health treatment, primarily dealing with her emotional state after dissolution of a personal relationship, and her compulsive behaviors.  Mental status examination revealed her mood to appear depressed with restricted effect and limited insight and judgment.  Otherwise her mental status findings were unremarkable.  The diagnosis was anxiety disorder, rule out borderline personality disorder.  She also had a pain level of 8 from her fibromyalgia.  Her GAF score was 56.  An April 2012 initial evaluation from mental health clinic addressed issues of relationships with her family members and troubles with boundaries.  She was experiencing anxiety, dysthymic symptoms and cluster B personality traits.  Her pain level was 7 in her back, described as sharp, arthritic pain from fibromyalgia.  She was noted to be unemployed.  No vocational assessment was needed and she was noted to have refused vocational rehabilitation consult.  She was noted to have technical training as her highest level of training.  Mental status examination again was generally unremarkable except for anxious mood, poor judgment, limited insight and fair impulse control.  The assessment was anxiety disorder, rule out borderline personality disorder and a GAF of 57 was assigned.  A May 2012 mental health record again assigned a GAF score of 57, with depressed mood noted, but otherwise unremarkable findings.  A July 2012 primary care follow-up note revealed her low back pain was 7/10 and increased with motion, with an assessment of fibromyalgia/lower back pain.  

The VA examination of January 11, 2013 revealed symptoms of fibromyalgia that included musculoskeletal pain and tender points that were constant or nearly constant, with additional symptoms including anxiety, depression, fatigue, headache, sleep disturbance and stiffness.  Such symptoms were manifested both by the Veteran's subjective complaints as well as on objective examination.  The subjective complaints included reports of sharp, shooting pain throughout her body all day, and a pulling sensation in her muscles, as well as complaints of her legs feeling heavy at night and complaints of feeling tired all day.  Her symptoms were refractory to therapy and included widespread musculoskeletal pain; affecting both the axial skeleton (1 e cervical spine, anterior chest thoracic spine or low back) and the extremities.  Objective findings included tender points throughout the body, including the cervical spine on the right lower cervical region, and bilaterally throughout the second rib, occiput, supraspinatus, gluteal and trapezius regions.  Tender points of the right epicondyle, right knee and right greater trochanter were also found.  These symptoms were found to meet the criteria for a 40 percent rating by the RO in its rating of the same month.  The examiner stated that the fibromyalgia impacted the Veteran's ability to work based on her complaints that her subjective fatigue and aching prevented her from working.  However the examiner did not elaborate further as to whether all employment was precluded by her symptoms.  

The report of a September 2013 VA psychiatric examination included interview and administering of psychological testing.  The examiner diagnosed the Veteran with Mood Disorder Due to a Medical Condition (Fibromyalgia) and Pain Disorder Associated with Psychological Factors and a General Medical Condition.  The examiner found the Veteran's psychiatric disorders to be at least as likely as not proximately due to or the result of the Veteran's service connected fibromyalgia condition.  The examiner stated that there are strong indications that psychological factors are complicating the veteran's general medical problem as well.  Symptoms included depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relations, difficulty in adapting to stressful circumstances including work or worklike setting and inability to establish or maintain effective relationships.  Her mental status examination was generally unremarkable except for her mood being dysthymic, irritable and mildly anxious, with congruent affect.  She had no evidence of a formal thought disorder or psychosis present.  Her GAF was noted to be 54 which the examiner pointed out only varied slightly from the GAF scores assigned by primary care providers in 2012.

The Veteran's occupational history was discussed in this September 2013 VA examination as follows.  She completed her primary and secondary educations and entered the US Air Force with hopes of making the military her career.  Her initial training was in Air Force security, but after the onset of her pain disorder, she was sent for retraining as an aerospace health tech.  She received her medical disability discharge from the Air Force after 10 months.  The Veteran received training and certification as a dog groomer, and has worked part time for periods of time. Veteran last worked part time some months prior to this examination.  She denied any other specialized training or education.

The examiner summarized the Veteran's symptoms as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   The examiner gave an opinion that based on her mental disorder findings alone; the Veteran is capable of sedentary employment.  While she was described as less capable of dealing with life stresses and pressures than most, consistent and reliable employment that does not exacerbate her pain syndrome would go far in re-establishing the Veteran's self-worth.

Also in September 2013 an addendum VA examination opinion was obtained that addressed the impact of the Veteran's fibromyalgia on her ability to work.  The examiner opined that it did impact her ability to work.  It was noted that she claimed her subjective fatigue and aches prevented her from working, but noted this was from other comorbid conditions.  Although the fibromyalgia would not prevent sedentary employment, it was noted that it may be aggravated by a physical job, although it would be mere speculation as to how much it would be aggravated.  The examiner confirmed review of the claims file previously.  

Having reviewed the evidence, the Board finds that affording the Veteran the benefit of the doubt, the Veteran's fibromyalgia symptoms more closely approximate the criteria for a 20 percent rating from initial entitlement to February 28, 2011.  See 38 C.F.R. § 4.7.  Her symptoms are shown to be episodic and often precipitated by environmental or emotional stress or overexertion, and appear to be present more than 1/3 of the time.  Of note in the initial VA examination of May 2005, she reported back pain and spasms, as well as pain in the arms and legs, as well as symptoms of fatigue and transient right leg numbness, and described the activities of working as a food server as producing or exacerbating these symptoms.  Similar complaints of sharp pains in her arms, thighs and upper back were documented in September 2005, and she indicated that she needed frequent periods of rest to accommodate such pain.  A VA social work note from the same month suggests that she had to leave a job as a food runner due to exacerbation of her symptoms.  She is shown to have episodes of back pain in October and November 2005 resulting in her either seeking emergency treatment or staying in bed.  While the records from this period of time suggest that medications did not help, she did indicate that she was helped by warm water treatment in a December 2005 physical therapy note.  This note also disclosed triggers of pain in her back and all extremities by physical activities.  Triggers of the pain in her upper back were again noted in January 2006, to include various activities such as lifting, standing and walking, in addition to stress.  Other records from 2006 are noted to show exacerbation of symptoms primarily involving pain in the back, neck and upper extremities, with causes of the exacerbation shown to be worsened by stress.  Such symptoms documented in these treatment records, more closely resemble the criteria for a 20 percent rating under Diagnostic Code 5025.  

However at no point prior to January 11, 2013 does the evidence reflect that the Veteran's fibromyalgia is shown to be widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: that are constant, or nearly so, and refractory to therapy.  To the contrary, her symptoms as described above were shown to be episodic in nature, and somewhat responsive to certain treatment modalities.  Even the February 2011 VA examination which revealed symptoms that included fatigue, sleep disturbance, and musculoskeletal symptoms affecting the back and neck, were reported to only be episodic in nature.  Accordingly the criteria for a rating in excess of 20 percent disabling is not shown to be met for any period prior to January 11, 2013.   

B.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board notes that service connection is presently in effect for a mood disorder associated with fibromyalgia with an initial 50 percent rating assigned.  The lone other service connected disorder is the fibromyalgia, presently evaluated as 40 percent disabling as of January 11, 2013.  The current combined disability evaluation is 70 percent.  Thus, the Veteran now meets the threshold rating requirements for entitlement to a TDIU.  38 C.F.R. § 4.16(a).  

The Board finds that the evidence does not establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected fibromyalgia and mood disorder.  Although the objective evidence demonstrates that the Veteran may be limited in the type of employment she would be able to engage in, it does not support a finding that the Veteran is in fact unemployable.  The evidence as set forth above shows the Veteran to have a high school education, with some special training as a dog groomer.  Her work experience is shown to have involved work in food service, described alternately as full time in May 2005 and only a few hours a week in September 2005.  She was noted to have given an unreliable effort in a December 2005 functional capacity evaluation, thus results from this evaluation have no probative value regarding her employability.  Subsequently in 2006 she is shown to have training and part time work as a dog groomer.  Further the opinions from VA examiners in September 2013 suggest that neither the Veteran's psychiatric disability or her fibromyalgia condition preclude her from full time sedentary employment.  There has not been evidence obtained from medical personnel that directly contradict these opinions.  To the extent that the January 2013 examiner concluded that fibromyalgia impacted the Veteran's ability to work, this assessment is also made by the September 2013 examiner.  However, neither examiner concluded that gainful employment for which the Veteran was qualified was precluded.  The September 2013 examiner clarified that sedentary employment was not precluded.  

The Board has considered the Veteran's assertion that she is unable to work due to her fibromyalgia and psychiatric disorder, but finds that the VA examiners have accounted for this, conceding that she would require sedentary employment.  The September 2013 VA psychiatric examiner further pointed out that she would likely benefit psychiatric from full time employment that did not exacerbate her physical condition.  

As stated above, the fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  Rather, the ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.  The Board finds, in the instant case, that the evidence weighs against a finding that the Veteran is unable to perform the physical and mental acts required by all types of employment.  Rather, it is the opinion of the VA examiner that the Veteran would be able to engage in sedentary employment if offered reasonable accommodations.  The Veteran has provided no evidence to suggest that any such necessary accommodations had been denied to her or would preclude her from obtaining employment.

The Board further notes that the Veteran's appeal was subjected to referral to the Director of Compensation and Pension (Director) for consideration of an extraschedular evaluations on two occasions.  First, the Director in a July 2012 opinion determined that symptoms from the Veteran's service connected disability (at the time only fibromyalgia) did not prevent her from performing a substantially gainful occupation.  The Director based this opinion on review of the available evidence from claims file at the time, including the February 2012 examination, which at the time was the most recent examination.  The Director noted that no actual evidence had been submitted from any of the Veteran's past or present employers.  The Director concluded that while the evidence shows that the Veteran's fibromyalgia may cause some mild limitations, it does not demonstrate that the Veteran s service connected condition alone prevents her from performing a substantially gainful occupation.  

The second extraschedular evaluation from the Director was obtained in May 2013 after the Board's December 2012 remand pointed out that the evaluation did not include review of evidence submitted to the Board after the first extraschedular evaluation had been completed.  The Director again reviewed the evidence available at the time, which included the January 2013 VA examination of the fibromyalgia, as well as other medical evidence.  After such review the Director again concluded that TDIU was not warranted as the evidence did not demonstrate such an unusual or exceptional disability pattern that would render application of the regular rating criteria as impractical.  The evidentiary record was found not to demonstrate that the symptomatology consistently associated with the service connected fibromyalgia is not wholly contemplated by the criteria utilized to assign the current and past evaluations.  

The Board in its most recent remand of July 2013 again found that the January 2013 extraschedular opinion was based on inadequate evidence at the time, due to the January 2011 VA examiner's incomplete findings regarding employability.  However given that the recent grant of service connection for a mood disorder in the October 2013 rating has increased the Veteran's combined total disability to 70 percent disabling effective January 11, 2013, the scheduler criteria for TDIU is met, rendering moot the discussion of extraschedular consideration.  38 C.F.R. § 4.16(a).  The Board finds that service-connected disability has not precluded the Veteran from gainful employment at any time during the claim period.  Thus there is no need to return this matter to the Director for an additional extraschedular opinion.  However the Board notes that the evidence, as discussed at length above, does not contradict the opinion made by the Director in these extraschedular evaluations.  Rather they tend to support his findings.  

For the foregoing reasons, the Board finds that entitlement to a TDIU rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. §§ 3.102, 4.3 (2012).


ORDER

An initial disability rating of 20 percent, but no more for fibromyalgia prior January 11, 2013, is allowed, subject to the laws and regulations governing the award of monetary benefits.  

TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


